    Case 7:17-cv-05825-KMK Document 39 Filed 12/11/18 Page 1 of 2
    Case 7:17-cv-05825-KMK Document 40 Filed 12/11/18 Page 1 of 2




UN11'BD STATPS DISTRICT COURT
SOt.mlERN DISTRICT OF NEW YORK.
-----------------------~---~------------x
                                       Case No. 7:l 7-CV-0S82S{KMK.)
JACQUBUNEROJAS, ADRIAN 1.DPEZ,
DANIEi.LE CARPENTER., R.OSAUA CALJXro,
FDWIN 11.ATEl.PA (a mimr, by Dobm 'Ilatelpa, his
Mother and Natural Omrdim), and DBYSI n.ATFLPA,
on behalfofthemsdves and olhn sitilarly situated,

                                 Plaintifts,

                - against-

BRONX MOON LLC d/b/a BLUE MOON
MEXICAN CAFE, BLUE MOON MEXICAN
CAFE ILC, and HOWARD FEUXBR.0O and
JEFF LEWIS, Indivilualy,


----·----------------------~------------x
                          STIPULATION AND ORDER OF DISMISSAL
                                   QFCLAIMS W11JI PREJUDICE
        IT IS HEREBY STIPULATED AND AGREED by and between P1aintffli and De1cndants

(collectively, the 'IJ>arties"), through ther UDdersigned attorneys, that the Parties have agffiMI to amicably

resolw any and all claim by Plamtifii agailst DefiDiants in this actk>naBegingvioJati>ns ofthe Far 1.Abor

Standards Act, 29 U.S.C. § 201 et seq. ("PJ.8A")andtbeNewYorkLaborl.aw§§ 190etseq. and§§

650 et seq. ("NYLL''), and have 1ir:1her agreed to authom.e their undersigned counsel to stipulate, coment,

and agree to dismiss all claim in the instant acmn wlh pre~. imluding De1endants• courterolain fur

attorneys' tees. The terms ofthe Parties' Settlement Agreement have been reviewed and approved by the

Court. No attorneys• tees or costs willbe awarded to anypartyby the Court, except as provided therein.




            - THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLA.NK -
      Case 7:17-cv-05825-KMK Document 39 Filed 12/11/18 Page 2 of 2
      Case 7:17-cv-05825-KMK Document 40 Filed 12/11/18 Page 2 of 2




       .Attorneys/or Defendants
                                                                                                        I •
        ~~
                                                                                  Jo,P, ."''': .,,,/~
By:                                                      By:
                                                                   w_·..... ..,          Esq~
        Shruti Panchavatl, Esq.                                    Biz.abeth E. Hunter, Bsq.
        Attorneys fbr Defimdanls                                   Attorneys tbr Plaintffli
       427 BecUbrd Road. Suite 250                                 1025 Westchester Avenue, Suite 309
       Pleasantvilb, New Yorlc 10570                               White Plan, New Yorlc 10604
       (914)487-7343 (teL)                                         (914) 468-6096 (teL)
       (914) 487-7328 (ix)                                         (914) 468-6099 (&x)
       cashcrs@whleamwiDium.com                                    wiutdcin@fiumkmunter.com
       panchavatis@wbileandwillimB.com                             ehunter@ftumldnhunter.com


         l 'Z-_/,__1"'__,./-'S'_
Dated: ___                                               Dated:


        The Court hereby approves the settlement ofall ofthe FI.SA and NYLL clam in thB action, with

prejudice.

                                               _U....._E..a.,cs,a..._l£'...,___ _, 2018




                                                  -2-
